, ” "CONTRATO DE CONCESIÓN PARA FORESTACIÓN Y/O REFORESTACIÓN
EN EL DEPARTAMENTO DE MADRE DE DIOS
NS TAM Ra OS

N' 17-TAM/C-FYR-A-088-06

Conste por el presente documento el Contrato de Concesión para forestación y/o reforestación
en el departaménto de Madre de Dios, en adelante el Contrato, que celebran de una parte el
Estado Peruano, actuando a través del Instituto Nacional de Recursos Naturales (INRENA), en
adelante. EL CONCEDENTE, representado por. el Ing. CARLOS JAVIER PURIZACA
RUIZ, identificado con Documento Nacional de Identidad N' 05071488, Administrador
Técnico y Forestal y de Fauna Silvestre Tambopaia - Manu, nombrado mediante Resolución
Jefatural N* 126-2005-INRENA, quien actúa en virtud de las facultades delegadas mediante
Resolución Jefatural N* 076-2004-INRENA, y de la otra parte OSWALDO QUISPE
RAMOS, identificado con Documento Nacional de Identidad No 29638301, con domicilio, para
los efectos del presente Contrato en la Comunidad de Alto Libertad, Carretera Maldonado -
Mazuko Km. 98, distrito de Inambari, provincia de Tambopata; departamento de Madre dé
Dios,:en adelante EL CONCESIONARIO en los términos y condiciones que se detallan a
continuación. ' e >

CLÁUSULA PRIMERA
ANTECEDENTES -

1.1 EL. CONCESIONARIO, presentó su solicitud para la obtención de ur contrato de
forestación y/o reforestación, en fecha 27. de octubre del 2004, cumpliendo-con Presentar
los requisitos. indicados en el artículo 292* del Reglamento de la Ley Forestal y de Fauna
Silvestre aprobado por Decreto Supremo N* 014-2001-AG, y en el artículo 30 de la
Resolución Ministerial N* 0253-2004-AG, Disposiciones Complementarias para la
implemettas y el Otorgamiento “de Concesiones” de” Forestación y/o. Reforestación

- conto en su expediente.

1.2 Con fecha 20 de Junio del 2006, se emitió la Resolución Administrativa N* 765-2006-
INRENA-ATFFS-TAMBOPATA/MAN U, mediante la cual se aprobó la propuesta técnica
presentada por EL CONCESIONARIO. La propuesta técnica aprobada se empezará a
2 espués de la presentación y aprobación del'Plan General de Establecimiento y

orestal (en adelante PGEMF) y el Plan Operativo Anual (en adelante POA). :

1.3 Los siguientes instrumentos forman parte integrante del presente contrato, los cuales se
invocarán ante cualquier duda que se genere en su ejecución, en el siguiente orden de”...
E prioridad:

l- El Anexo N* 1,

2 El Plan General de Establecimiento y Manejo Forestal (PGEMP).

-3 Los Planes Operativos Anua POA).

4 La Propuesta Técnica de ablecimiento y Manejo Forestal presentada por EL

CONCESIONARIO.

1.3.5 La Ley N* 27308, Ley Forestal y de Fauna Silvestre; su Reglamento, aprobado por
+» Decreto Supremo N* 914-2001-AG y derriás normas complementarias y modificatorias. . *

1.5.6 + Decreto Supremo N” 022-2003-AG, imeaiante el cual se modifica el Reglamento de la *

Ley Forestal y de Fauna Silvestre.

1.3.7 Decreto Supremo N* 010-2004-AG, mediante el cual se dispone la presentación de plan

de establecimiento y manejo forestal incluyendo actividad complementaria de

aprovechamiento de recursos naturales, para el otorgamiento de diversos contratos de

concesión de reforestación.

N* 17-TAM/C-FYR-A-088-06

9.22 Este Contrato ha sido debida y válidamente suscrito por el Concesionario y
constituye obligación válida, vinculante y exigible para éste conforme a sus
términos.

9.3 Consentimientos
El Concesionario ha cumplido con todos los requisitos, exigencias y obligaciones necesarias
para formalizar este Contrato y dar debido cumplimiento a sus estipulaciones.

9.4 Cumplimiento de las Leyes

No existen leyes, decretos, reglamentos, normas, dictámenes, sentencias, ni ninguna hipoteca,
escritura, contrato de garantía, contrato de préstamo, convenio u otro acuerdo que sea vinculante
para éste o que afecte a cualesquiera de sus bienes, ni existen acciones, juicios, investigaciones,
litigios o procedimientos en curso o inminentes ante órgano jurisdiccional, tribunal arbitral o
autoridad gubernamental alguna, que prohíban, se opongan o en cualquier forma impidan la
firma o cumplimiento de los términos de este Contrato por parte del Concesionario.

9.5 Litigios

No existen acciones legales, juicios, arbitrajes u otros procedimientos legales en curso, ni
sentencias no ejecutadas contra el Concesionario que tengan por objeto prohibir o de otra
manera impedir, la consumación de las actividades contempladas en este Contrato.

CLÁUSULA DÉCIMA
DERECHOS DEL CONCESIONARIO

Por el presente Contrato EL CONCESIONARIO tiene derecho:

10.1

10.2

10.6

10.7

NO47 TA MMIO UA a as

Al Aprovechamiento de los Recursos Forestales producto de la forestación y/o
reforestación dentro del Área de la Concesión de acuerdo a lo establecido en el PGEMF y
POA correspondientes

Al Aprovechamiento de los Recursos Forestales Naturales, como actividad
complementaria dentro del Área de la Concesión, en zonas de recuperación forestal o
escasa cobertura arbórea y/o bajo valor comercial, de acuerdo a lo establecido en el Plan
General de Establecimiento y Manejo Forestal y Planes Operativos Anuales
correspondientes.

A ceder su posición contractual, previa autorización de EL CONCEDENTE y en los
términos previstos en el presente Contrato y los dispositivos legales aplicables.

A la renovación del Plazo de Vigencia del Contrato de Concesión, de acuerdo a lo
preceptuado en la legislación aplicable.

5 A los beneficios tributarios otorgados en la Ley N* 27037, Ley de Promoción de la

Inversión en la Amazonía, así como todo beneficio tributario creado O por crearse
aplicable al presente Contrato.

A utilizar, exentos de todo pago, los bancos de arena y otros materiales similares que se
encuentren dentro del Área de la Concesión, con el único fin de construir los caminos
forestales necesarios para el óptimo aprovechamiento de dicha área

A detener cualquier acto de terceros que impida o limite sus derechos sobre el Área de la

Concesión.
BRO

10.8 Al apoyo de las autoridades del INRENA y al auxilio de la Policía Nacional del Perú,
Ministerio Público y Fuerzas Armadas para controlar y reprimir actividades ilícitas dentro
del Area de la Concesión.

10.9 A realizar todas aquellas actividades señaladas en su PGEMF y POA correspondiente, así
como en las disposiciones legales vigentes.

10.10 A integrar el Comité de Gestión de Bosque correspondiente a la zona donde se ubique su
derecho de concesión.

10.11 A solicitar el redimensionamiento y exclusión del área de concesión a fin que se tome en
cuenta derechos de terceros sobre áreas inicialmente concesionadas.

10.12 A ejercer directa o indirectamente las labores de custodio forestal, de acuerdo a la
normatividad vigente.

10.13 Todos aquellos derechos señalados en las normas legales pertinentes, así como aquellos
que se establezcan, siempre que sean más favorables que los términos actuales.

La suscripción del presente Contrato no otorga a EL CONCESIONARIO ningún otro derecho

adicional a los establecidos en la presente cláusula.

CLÁUSULA UNDÉCIMA

OBLIGACIONES DEL CONCESIONARIO

11.1 Conservar y manejar los recursos en concordancia a lo prescrito en la Ley N* 27308, Ley
Forestal y de Fauna Silvestre, su Reglamento aprobado por Decreto Supremo 014-2001-
AS, y demás normas técnicas que establezca el INRENA.

11,2 Cumplir con lo establecido en el PGEMF y POAs.

11.3 Respetar las servidumbres de paso y otras, de acuerdo a las normas del derecho común.

evidencie colmatación por diferentes actividades como minería u otras y en áreas de
fuertes pendientes.

11.4 No efectuar extracción maderable dentro de las fajas marginales de los ríos cuando se
ra

11.5 Establecer los hitos para delimitar el área de la concesión.
11.6 Cumplir con las normas forestales y de conservación del ambiente

11.7 Presentar anualmente, dentro de los primeros sesenta (60) días del año, un informe sobre
+ el cumplimiento del POA del año anterior.

11.8 Vigilar el Área de la Concesión, dentro de sus posibilidades mantenerlo libre de
Ocupantes, invasores de cualquier tipo sin derecho a ocupar el Área, y no permitir
alteraciones en sus límites. El cumplimiento de esta obligación se efectuará en estrecha
coordinación con la Policía Nacional o las Fuerzas Armadas, las cuales disponen de la
autoridad necesaria para mantener el orden público y la seguridad ciudadana.

Para ese efecto y de conformidad con el Artículo 360" del Decreto Supremo N* 014-2001-
AG, Reglamento de la Ley Forestal y de Fauna Silvestre, precisado por el artículo 6” del
Decreto Supremo N” 06-2003-AG se reconoce al titular de la concesión la facultad de
ejercer, directa o indirectamente, las funciones de custodio oficial del Patrimonio Forestal

Nacional.
OPA

NOT TA REIS IN no
E

1.9 Con excepción de lo previsto en su PGEMF y el POA, EL CONCESIONARIO no podrá
utilizar el área de la Concesión para fines distintos a los que motivaron el otorgamiento
del derecho concesional.

110EL CONCESIONARIO no podrá utilizar el Área de la Concesión para fines
agropecuarios, ni de proyección urbana, debiendo denunciar cualquier acto ilícito que
vulnere su derecho a la Concesión ante el INRENA, y las demás autoridades competentes
tan pronto tenga conocimiento de los mismos.

1.11 Establecer parcelas permanentes de control de crecimiento, de acuerdo a los lineamientos
del INRENA, siempre que el área otorgada en concesión sea mayor a 20 hectáreas.

1.12 Utilizar semillas de árboles con características de fuste o tronco, ramas y frutos (fenotipo)
superiores a otros de la misma especie.

11.13 Presentar toda la información que le sea requerida por EL CONCEDENTE respecto a las
condiciones de operatividad técnica y económica de EL CONCESIONARIO.

11.14 Respetar los derechos de propiedad u otros derechos de terceros válidamente otorgados,
que se pudieran encontrar dentro del área de concesión, pudiendo solicitar a EL

CONCEDENTE el redimensionamiento de la misma.

CLÁUSULA DUODÉCIMA ]
CADUCIDAD DEL DERECHO DE CONCESIÓN

La declaración de caducidad del derecho de concesión forestal para forestación y/o
reforestación, no exime a EL CONCESIONARIO, de las responsabilidades civiles,
administrativas y/o penales a que hubiere lugar, hasta que el área materia del contrato de
concesión haya sido inspeccionada por la autoridad competente y se proceda a su entrega.

12.1 Causales de caducidad

12.1.1 Incumplimiento Contractual

El incumplimiento por parte de EL CONCESIONARIO de cualquiera de las obligaciones
detalladas en el presente contrato, que no hayan sido subsanados dentro de los plazos señalados
por EL CONCEDENTE, los requerimientos o las observaciones que se hubieren notificado
respecto del incumplimiento de las obligaciones contractuales y/o de la legislación aplicable.

12.1.2 Introducción de Especies no autorizadas
En caso de introducción de especies no autorizadas que puedan ser dañinas al ambiente y a la
diversidad biológica.

12.13 Cambio de uso
El cambio de uso no autorizado del área otorgada en concesión

12.1.4 Incumplimiento o no presentación del PGEMF, POAs o Informes Anuales
Incumplimiento reiterado del PGEMF y POAs, así como su no presentación dentro de los plazos
señalados por la legislación vigente.

12.1.5 Insolvencia o Quiebra
La declaración de insolvencia de EL CONCESIONARIO, o el establecimiento de cualquier
procedimiento concursal que no sea desestimado en un plazo máximo de 60 dias calendario

posteriores a su inicio.
CEM

N”17-TAM/C-FYR-A-088-06 7
14.1.0 UMETUICLO, Kequerimiento

EL CONCESIONARIO que se encuentre sujeto a una orden judicial o administrativa no
apelada, que le impida realizar una parte sustancial de su negocio y dicha orden continúe en
vigor por más de treinta (30) días calendario.

12.1.7 Licencias y Permisos

La pérdida, suspensión, revocación o falta de renovación de cualquier licencia o permiso
obtenido o por obtenerse por parte de EL CONCESIONARIO, si dicha pérdida, suspensión,
revocación o falta de renovación pudiera tener efecto adverso sobre su capacidad de
cumplimiento del presente contrato.

12.1.8 Delito o falta contra el ambiente y/o la biodiversidad
En caso EL CONCESIONARIO incurra en delito o falta que implique grave riesgo o cause
severos perjuicios al ambiente y la biodiversidad

12.1.9 Renuncia
La renuncia al derecho de concesión solicitada por EL CONCESIONARIO.

12.1.10 Extracción ilegal

El aprovechamiento fuera de los límites de la concesión, o en volúmenes mayores a los
ds autorizados, y/o la facilitación o promoción de la extracción ilegal de recursos forestales a

través de terceros.

12.1.11 Por razones de orden o interés público o protección del patrimonio forestal

Cuando por razones de orden o interés público o de protección del patrimonio forestal, EL
CONCEDENTE podrá declarar la caducidad del derecho concesional otorgado, y de esa
manera recuperar el control del área otorgada en concesión, previa notificación a EL
CONCESIONARIO.

> de Cierre de Concesión
EL CONCESIONARIO, una vez declarada la caducidad del derecho de concesión, deberá
cumplir con las obligaciones detalladas en el numeral 20.3 del presente contrato.

CLÁUSULA DÉCIMO TERCERA
LUCIÓN DEL CO. TO

Je Una vez declarada la caducidad del derecho de concesión de acuerdo a lo descrito en la cláusula
décima del presente contrato de concesión, EL CONCEDENTE comunicará a EL
CONCESIONARIO la resolución contractual del presente contrato, otorgándole un plazo no
mayor de 30 (treinta) días calendario para que cumpla con entregar el área de concesión
otorgada.

f CLÁUSULA DÉCIMO CUARTA

TRANSFERENCIA POR SUCESIÓN

14.1. En caso de fallecimiento del Concesionario, si el sucesor fuera una sola persona natural
capaz, podrá adquirir la calidad de CONCESIONARIO, previa solicitud y aprobación
por parte de EL CONCEDENTE.

14.2. Si los sucesores fueran varias personas naturales, el derecho del CONCESIONARIO
Le .
pertenecerá a todos los sucesores en condominio, en proporción a sus respectivas

Participaciones en la sucesión, hasta por un plazo improrrogable de un (01) año contado a
Partir de la fecha de fallecimiento del causante.

== R

N"17-TAM/C-FYR-A-088-06 *
Durante este plazo, todos los condóminos serán considerados, para los efectos de este

Contrato, como una sola persona natural, cuya representación la ejercerá aquél a quien

corresponda la administración de los bienes de la sucesión.

Dentro del indicado plazo, los sucesores deberán adoptar alternativamente cualquiera de

las siguientes medidas:

14.2.1. Adjudicar la titularidad de la Concesión a solo uno de ellos, mediante división y
partición;

14.22. Transferir en conjunto su derecho a una persona natural o jurídica; previa
autorización del CONCEDENTE.

CLÁUSULA DÉCIMO QUINTA

DE _LAS RELACIONES CON LAS COMUNIDADES NATIVAS. y POBLACIONES

LOCALES

15.1 EL CONCESIONARIO deberá respetar los valores culturales tradicionales de las
poblaciones locales y de las comunidades nativas.

15.2 EL CONCESIONARIO se compromete a permitir el libre tránsito de los miembros de
las comunidades nativas y de las poblaciones locales adyacentes por el Área de la
Concesión siempre y cuando no se afecte el ejercicio del derecho de concesión otorgado,
ni suponga un riesgo para los activos de EL CONCESIONARIO.

15.3 EL CONCESIONARIO promoverá preferentemente mecanismos de participación social
comunitaria y de poblaciones locales en los procesos de contratación local y adquisición
de bienes y servicios locales.

15.4 EL CONCESIONARIO será responsable por los actos, daños o perjuicios que en el
desarrollo de su actividad económica, pudiera causar a las comunidades nativas y
poblaciones locales de la zona.

15.5 EL CONCESIONARIO deberá comunicar a INRENA inmediatamente tenga
conocimiento, de la existencia de derechos de terceros en el área de su concesión, a fin
que se evalúe si corresponde proceder a la exclusión de áreas, de conformidad al presente
Contrato.

CLÁUSULA DÉCIMO SEXTA

INFRACCIONES Y SANCIONES

Se consideran infracciones:

Las conductas previstas en el artículo 363" del Reglamento de la Ley Forestal y de Fauna
Silvestre aprobado mediante Decreto Supremo N” 014-2001-AG, en los casos que corresponda.
Las infracciones descritas en la presente cláusula serán sancionadas de acuerdo a lo establecido
en el Capítulo III del Título XII del Reglamento de la Ley Forestal y de Fauna Silvestre
aprobado mediante Decreto Supremo N* 014-2001-AG.

CLÁUSULA DÉCIMO SÉPTIMA
SERVIDUMBRES DEL ÁREA DE LA CONCESIÓN

El Concesionario se obliga a respetar las servidumbres de paso y otras, de acuerdo a las normas
establecidas en el Derecho Civil, quedando sujeto además a las siguientes condiciones:

AA

N” 17-TAM/C-FYR-A-088-06 e
1/.1 DeL ore transito por los puentes, oroyas y caminos públicos existentes y los que se
construyan en el futuro.

17.2 Del libre paso de oleoductos, gasoductos, instalaciones para la exploración y explotación
minera y petrolera, instalaciones para el servicio público de telecomunicaciones, líneas de
transmisión de energía, vías de comunicación de toda especie, establecidas o que sea
necesario establecer, así como las que demande su operación y mantenimiento, teniendo
en consideración la onerosidad de la servidumbre legal de paso de conformidad con el
artículo 1052 del Código Civil vigente.

51 como consecuencia de las obligaciones impuestas por las servidumbres se produjera un daño
de cualquier naturaleza en el Área de la Concesión o a terceros por causas no imputables al EL
CONCESIONARIO, éste quedará liberado de cualquier responsabilidad de resarcir o
indemnizar dicho daño.

CLÁUSULA DÉCIMO OCTAVA .
SUPERVISIÓN DEL ÁREA DE LA CONCESIÓN

EL CONCEDENTE, es el encargado del control y supervisión del presente Contrato de
Concesión, el cual se rige por la Ley N” 27308, Ley Forestal y de Fauna Silvestre, su
Reglamento, aprobado por Decreto Supremo 014-2001-AG, así como las demás disposiciones
que sean aplicables a la ejecución del presente contrato.

Deberes del Concesionario relativos a la Supervisión del Contrato de Concesión:

18.1. EL CONCESIONARIO deberá establecer un sistema apropiado para la
recolección y registro de datos, de acuerdo a las directivas señaladas por el
INRENA

15.2, EL CONCESIONARIO deberá brindar facilidades para el cumplimiento de
las actividades de supervisión en el Área de la Concesión. Los costos de estas
actividades serán de cargo de EL CONCESIONARIO.

18.3, EL CONCESIONARIO deberá facilitar en cualquier momento las
inspecciones en el Área de la Concesión, la obtención de las muestras, pruebas
y análisis que el INRENA considere convenientes.

18.4. En el Área de la Concesión, EL CONCESIONARIO es responsable del
seguimiento y control de las actividades forestales a su cargo de acuerdo a lo

previsto en el Plan General de Establecimiento y Manejo Forestal, y en el Plan
Operativo Anual.

18,5. EL CONCESIONARIO deberá presentar al INRENA la información técnica y
económica de su concesión en la forma y plazos establecidos en la legislación?
vigente.

CLÁUSULA DÉCIMO NOVENA
LIMITACIO! RESPECTO__A LA DISPOSICIÓN DE DERECHOS Y
o IN

19.1 EL CONCESIONARIO podrá ceder su posición contractual, de acuerdo con lo
dispuesto por el presente Contrato, siempre que cuente con la autorización previa y
expresa de EL CONCEDENTE, previo informe favorable del mismo.

ESSE e

N"17-TAM/C-FYR-A-088-06 e

17 2d CAINILVIUN LS nO poara denegar de manera injustificada su autorización para la
cesión de posición contractual. EL CONCEDENTE deberá aplicar los criterios de
calificación técnica utilizados al momento de calificar a EL CONCESIONARIO, para
autorizar o denegar las solicitudes de disposición de derechos y obligaciones.

19.3 EL CONCEDENTE tendrá un plazo de sesenta (60) días calendarios computados a
partir de la recepción de la solicitud que plantee EL CONCESIONARIO para
pronunciarse sobre la misma. En caso el Concedente no se pronuncie dentro del plazo
establecido en la presente Cláusula, la solicitud se entenderá denegada y EL
CONCESIONARIO podrá recurrir a los mecanismos de solución de controversias
establecidos en el presente Contrato.

CLÁUSULA VIGÉSIMA
MODIFICACIÓN, VENCIMIENTO Y EFECTOS DEL VENCIMIENTO DE LA
CONCESIÓN

20.1 Modificación del Contrato
Las Partes podrán acordar, de común acuerdo y por escrito, la modificación o cambio de este
Contrato, sujetándose a las formalidades, leyes y reglamentos aplicables y vigentes.

No obstante, lo dispuesto en el párrafo precedente, ambas partes se comprometen a adecuar la
ejecución de sus respectivos derechos y obligaciones, a cualquier modificación legal y/o
reglamentaria de carácter general, que se efectúe con posterioridad a la suscripción del presente
contrato. En este caso la adecuación será automática, sin ser necesario la suscripción de ninguna
adenda al presente contrato.

20.2 Vencimiento del Plazo de Vigencia de la Concesión
/ La concesión caducará al vencimiento del Plazo de Vigencia de la misma. Una vez que haya
“caducado la Concesión, el Área de la Concesión revertirá a favor del CONCEDENTE.

20.3 Obligaciones del Concesionario al Vencimiento del Plazo de Vigencia de la
Concesión
Una vez que el Plazo de Vigencia de la Concesión haya vencido, el Concesionario deberá:
¿ 20.3.1. Entregar la posesión del Area de Concesión al Concedente.
20.3.2 Asegurar que el Área de la Concesión se encuentre en los términos y condiciones
previstos en el PGEMF.
20.3.3 Asegurar que la Concesión se encuentre libre de gravámenes y de obligaciones
frente a terceros.

20.4. Efectos del Vencimiento o de la Caducidad

Al vencimiento del Plazo de Vigencia de la Concesión o declarada su caducidad, cualquiera sea
la causa, el área de concesión revertirá a título gratuito a favor de EL CONCEDENTE, sin
obligación de pago o indemnización alguna. Toda mejora o inversión realizada por EL
CONCESIONARIO en el Área de la Concesión en el marco del PGEMF quedará a favor de
EL CONCEDENTE

CLÁUSULA VIGÉSIMO PRIMERA
RESPONSABILIDAD E INDEMNIZACIONES

21.1 Ausencia de Responsabilidad de EL CONCEDENTE respecto de la información
proporcionada

21.11 EL CONCEDENTE no tiene la obligación de poner a disposición de EL
CONCESIONARIO antes o después de la suscripción del presente Contrato, cualquier

ESE 2

N” 17-TAM/C-FYR-A-088-06 sa
Intormación que posea en relación al Area de la Concesión o con cualquier terreno o
estructura adyacente al mismo.

21.12 EL CONCEDENTE no garantiza en forma alguna, la exactitud de la información
transmitida a EL CONCESIONARIO y especialmente no garantiza que el Área de la
Concesión esté apta y sea adecuada para cualquier propósito de esta concesión. Por la
presente disposición, EL CONCESIONARIO renuncia a cualquier garantía de
cualquier naturaleza de parte del EL CONCEDENTE.

21,2 Indemnización por EL CONCESIONARIO

EL CONCESIONARIO dentro del Área de la Concesión y en ejecución de las obligaciones
asumidas en virtud del presente Contrato, asumirá la responsabilidad, indemnizará y mantendrá
a salvo a EL CONCEDENTE contra cualquier acción, procedimiento, reclamación, demanda,
embargo, obligación o daño respecto de cualquier daño o perjuicio, <ue en el curso de las
actividades necesarias para el desarrollo de la concesión se pudiera generar a terceros, al
ambiente o a la diversidad biológica dentro del Área de la Concesión o en zonas adyacentes.

21.3 Riesgos de la Concesión

EL CONCESIONARIO asume por su propia cuenta los gastos y riesgos asociados con el
desarrollo de la Concesión y, en particular con cualquier contrato necesario para el desarrollo de
actividades forestales que pudiera celebrar con su personal o con terceros.

CLÁUSULA VIGÉSIMO SEGUNDA
CASO FORTUITO O FUERZA MAYOR

22.1 EL CONCESIONARIO quedará exonerado del cumplimiento del presente Contrato,
incluyendo sin limitación alguna las sanciones, daños, perjuicios y efectos del
incumplimiento de este Contrato, sólo en la medida y por el periodo de tiempo en que
dicho cumplimiento sea: (i) obstaculizado o impedido por caso fortuito o fuerza mayor, O,
(1) EL CONCEDENTE haya intencionalmente obstaculizado o impedido el
cumplimiento en violación a cualquier disposición del presente Contrato.

22.2 Del mismo modo, ninguna de las Partes será imputable por la inejecución de alguna
obligación o por su cumplimiento parcial, tardío o defectuoso durante el período que la
Parte obligada se vea afectada por un evento originado por caso fortuito o fuerza mayor y
siempre que acredite que dicha causa impidió su debido cumplimiento.

22.3 Para los fines del Contrato, caso fortuito o fuerza mayor es la causa no imputable
consistente en un evento extraordinario, imprevisible e irresistible que impide la ejecución
de una obligación o determina su cumplimiento parcial, tardío o defectuoso.

22.4 Se excluye de la calificación de caso fortuito o de fuerza mayor, aquellos eventos o
circunstancias, o la combinación de ambos, cuyos efectos pudieron haber sido previstos
por la Parte afectada mediante el ejercicio diligente de actividades que hubieran tenido
por finalidad evitar tales eventos o circunstancias. La ejecución de las actividades de
previsión se considerarán obligatorias siempre que las mismas no excedieran el límite de
lo razonable, en función con la magnitud de los eventos o circunstancias que se pretendan
evitar,

22.5 El caso fortuito o fuerza mayor no liberará a las Partes contratantes del cumplimiento de
las obligaciones que no sean suspendidas por dichos eventos. En esta hipótesis, las
obligaciones afectadas quedarán suspendidas mientras dure el evento de caso fortuito o

fuerza mayor.
X=
es Eire

WAITTAMIO EVR A 190 ne q
226 Cuando EL CONCESIONARIO invoque el caso fortuito o fuerza mayor, debe informar
dentro de un plazo de treinta (30) días calendario de producido al CONCEDENTE sobre:

22.6.1. Los hechos que constituyen dicho evento.

22.52, El periodo estimado de restricción parcial o total de sus actividades y el grado de
impacto previsto. Adicionalmente debe mantener informado al CONCEDENTE
acerca del desarrollo de dichos eventos.

22.7 Cuando EL CONCESIONARIO invoque caso fortuito o fuerza mayor, deberá hacer sus
mejores esfuerzos para asegurar la reiniciación de las actividades contenidas en el
presente Contrato después de la ocurrencia de dichos eventos.

CLÁUSULA VIGÉSIMO TERCERA

SUSPENSIÓN DE OBLIGACIONES

23.1 Causal de suspensión de obligaciones: .
Supuestos de caso fortuito o fuerza mayor que impidan la ejecución de actividades
contempladas en el PGEMF y/o POA.

23.2 Procedimiento

En caso de producirse un evento calificado como causal de suspensión de la Concesión, EL
CONCESIONARIO deberá comunicar dicho evento a EL CONCEDENTE, informándole de
la situación, del plazo estimado de la ocurrencia del evento y proponiéndole un plazo en el cual
las obligaciones quedarán suspendidas. EL CONCEDENTE tendrá un plazo de sesenta (60)
días calendario para acceder a la solicitud que le formule EL CONCESIONARIO.
Transcurrido dicho plazo sin que EL CONCEDENTE se pronuncie sobre la solicitud

Y formulada, ésta se entenderá desaprobada.
233 Efectos

La suspensión no libera a las Partes de las obligaciones que no sean suspendidas por dichos
eventos, ni suprime los derechos que pudiera ejercer para mantener la concesión. En este
supuesto, sólo las obligaciones afectadas quedarán suspendidas mientras dure el evento que
generó la suspensión.

23.4. Plazo Máximo de Suspensión o .
En ningún caso la suspensión de la Concesión podrá extenderse por un período superior a doce
(12) meses continuos o consecutivos, en cuyo caso se podrá resolver el Contrato.

23.5 Suspensión unilateral de actividades por parte del Concesionario

Si iniciadas las actividades previstas en el PGEMF y POA aprobados, EL CONCESIONARIO
5 las suspendiera unilateralmente, el INRENA le notificará que reanude las mismas en un plazo

máximo de 120 días calendarios, salvo causas de fuerza mayor, en cuyo caso se procederá de

acuerdo a lo establecido en la presente Cláusula. Si las actividades no se han reanudado dentro

del plazo estipulado, EL CONCEDENTE podrá declarar la caducidad y consecuentemente

resolver el Contrato de Concesión.

CLÁUSULA VIGÉSIMO CUARTA
SOLUCIÓN DE CONTROVERSIAS

24.1. Negociación — Trato Directo
Todos los conflictos y controversias que pudieran surgir entre las Partes sobre la interpretación,
ejecución, cumplimiento o cualquier otro aspecto relacionado a la existencia, validez o nulidad

JA

NI1TTAMIO DVD a noo n-
del presente Contrato, deberán ser resueltos por trato directo entre las Partes dentro de un plazo
de quince (15) días contados a partir de la fecha en que una Parte comunica a la Otra, por escrito,
la existencia de un conflicto o controversia (el “Plazo de Trato Directo”).

24.2. Clasificación de la Controversia

En caso que las partes dentro del Plazo de Trato Directo, no resolvieran el conflicto o
controversia suscitado, entonces deberán definirlo como un conflicto o controversia de carácter
técnico a no técnico, según el caso. Los conflictos o controversias técnicas serán resueltos
conforme al procedimiento estipulado en la Cláusula 24.3. Los conflictos o controversias que no
sean de carácter técnico serán resueltos conforme al procedimiento previsto en la Cláusula 24.4.
En caso que las Partes no se pusieran de acuerdo dentro del Plazo de Trato Directo respecto de
si el conflicto o controversia suscitado es una Controversia Técnica o una Controversia No
Técnica, entonces tal conflicto o controversia deberá ser considerado como una Controversia No
Técnica y será resuelto conforme al procedimiento previsto en la Cláusula 24.4.

24.3. Controversias Técnicas

Toda Controversia Técnica que no pueda ser resuelta directamente por las Partes dentro del
Plazo de Trato Directo, deberá ser sometida a la decisión final e inapelable de un solo Experto
en la materia (el “Experto”), designado de mutuo acuerdo por las Partes dentro de los tres (3)
días calendario siguientes a la determinación de la existencia de una Controversia Técnica.
Cuando las Partes no acuerden la designación del Experto, el Experto será designado por dos
personas, cada una de ellas designada por una de las Partes. Cuando estas dos personas no
puedan acordar el nombramiento de un Experto dentro de los cinco (5) días calendario
siguientes a su designación, cualquiera de las Partes podrá solicitar al Colegio de Ingenieros del
Perú la designación del Experto, quien deberá reunir los mismos requisitos aplicables al Experto
designada nor las partes y quien deberá resolver la controversia de conformidad con lo
establecido en la presente Cláusula.

El Experto podrá solicitar de las partes cualquier información que considere necesaria para
resolver la Controversia Técnica y podrá efectuar cualquier prueba y solicitar las que considere
necesarias de las Partes o terceros. El Experto deberá notificar una decisión preliminar a las
partes dentro de los treinta (30) días calendario siguientes a su designación, dando a las Partes
cinco (5) días calendario para preparar y entregar al Experto sus comentarios sobre la decisión
preliminar. El Experto entonces emitirá, de acuerdo a su lcal saber y entender, su decisión final
con carácter vinculante para EL CONCEDENTE y EL CONCESIONARIO sobre la referida
Controversia Técnica dentro de los diez (10) días calendario siguientes a la recepción de los
comentarios hechos por las Partes sobre su decisión preliminar, o al concluir el plazo para
realizar dichos comentarios, el que concluya primero. El procedimiento para resolver una
Controversia Técnica deberá llevarse a cabo en la ciudad de Lima, Perú, salvo que se efectúen
pruebas que el Experto considere necesario que se lleven a cabo en atra ubicación.

El Experto deberá guardar absoluta reserva y mantener confidencialidad sobre toda información
que conozca por su participación en la resolución de una Controversia Técnica.

24.4 Controversias No Técnicas
Las Controversias No Técnicas serán resueltas mediante arbitraje de derecho, a través de un
procedimiento tramitado de conformidad con la Ley General de Arbitraje.

24,5 Continuación de las Obligaciones
Durante el desarrollo del arbitraje las Partes continuarán con la ejecución de sus obligaciones

Contractuales, en la medida en que sea posible, inclusive con aquéllas materia del arbitraje.

EEE y

N"17-TAM/C-FVR-A-088_n4
24.6 Del Laudo Arbitral

El laudo arbitral emitido es vinculante para las partes y pondrá fin a las controversias suscitadas
entre las partes de manera definitiva, siendo el laudo inapelable ante el Poder Judicial o ante
cualquier instancia administrativa.

CLÁUSULA VIGÉSIMO QUINTA
DISPOSICIONES FINALES

25.1 Ley aplicable
La Ley aplicable al presente Contrato es la Ley Peruana.

252 Interpretación

Los títulos contenidos en este Contrato son para identificación y no deben ser considerados
como parte de este Contrato, para limitar o ampliar su contenido o para determinar los derechos
u obligaciones de las Partes.

25.3 Renuncia, modificaciones y aclaraciones

25.3.1 La renuncia de EL CONCESIONARIO, al derecho de concesión otorgado
mediante el presente Contrato, sólo tendrá efecto si se realiza por escrito y con la
debida notificación a EL CONCEDENTE.
EL CONCESIONARIO podrá renunciar a su derecho de Concesión, sustentando
debidamente los motivos de su decisión por escrito. Sin embargo, dicha renuncia se
encuentra sujeta a evaluación del cumplimiento del PGEMF.

25.32 Las modificaciones o aclaraciones al Contrato únicamente serán válidas cuando
sean acordadas por escrito y firmadas por los representantes de las Partes
debidamente facultados para el efecto.

5,4 Domicilio

as Partes declaran como válidos los domicilios señalados en la introducción del Contrato y
cualquier cambio, para ser considerado como válido, deberá ser notificado previamente por
escrito y de manera indubitable a la otra Parte.

25.5 Nulidad parcial

Si cualquier estipulación o disposición del Contrato fuera declarada nula, inválida o no exigible
por el laudo arbitral, dicha decisión será interpretada estrictamente para dicha estipulación o
disposición y no afectará la validez de las demás estipulaciones o disposiciones del Contrato.

25.6 Elevación del Contrato a Escritura Pública:

Cualquiera de las Partes podrá elevar el presente Contrato a Escritura Pública, siendo los gastos
que ello origine de cargo de la Parte que lo solicite, quien además deberá entregar a la otra
Parte una copia simple de la misma

25.7 Confidencialidad

EL CONCESIONARIO no podrá divulgar a terceros información referente a EL
CONCEDENTE, calificada como confidencial por éste, que EL CONCESIONARIO haya
tomado conocimiento directa o indirectamente en virtud de su participación en el procedimiento
administrativo que derivó en el otorgamiento del presente derecho de concesión y/o la
celebración del presente Contrato, a menos que cuente con autorización escrita para su
divulgación a terceros, en cada caso concreto.

Eno
Tr. Sy

EL CONCESIONARIO deberá adoptar las medidas necesarias para que su personal cumpla
las normas de confidencialidad estableci

idas en el presente contrato, para lo cual deberá incluir,
mas no limitarse, a incorporar una cláusula de confidencialidad en todos los contratos de trabajo
que celebre con sus empleados.

En señal de conformidad y aceptación del contenido del presente Contrato, las partes lo

suscriben en tres ejemplares del mismo tenor, en la ciudad de Puerto Maldonado, a los ey £ días
del mes de Lali del dos mil seis.

CorÍapao? EL
ING. CARLOS JAVIER PURIZACA RUIZ OSWALDO QUISPE RAMOS
Administrador Técnico Forestal y de Fauna Silvestre El Concesionario
Tambopata — Manu
El Concedente

ANEXO 2

MEMORIA DESCRIPTIVA

CONCESION DE OSWALDO QUISPE RAMOS

UBICACIÓN POLÍTICA

Departamento : MADRE DE DIOS
Provincia TAMBOPATA
Distrito ; INAMBARI

SUPERFICIE Y LÍMITES DEL AREA DE LA CONCESIÓN

T
PUNTO COORDENADAS UTM| REFERENCIA SUPERFICIE
ESTE NORTE | (ha)
1_ |398776 |8570138 |
2  |399230 |8570107 |
353.82
3 |399230 |8562281 |
4 |398776 |8562377 | |
Parts al
4
Nota: Las coordenadas UTM, corresponden a la Zona 19 y al datum WGS 84

La información cartográfica en formato digital de los descrito en la presente Memoria,

Obra en los archivos de la ATFFS TAMB/MAN
